Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Park et al. US 7304639 discloses FIG. 1 is a schematic cross-sectional view illustrating an active matrix type organic electroluminescent display device according to a related art arrangement. As shown in FIG. 1, an organic electroluminescent display device 10 includes first and second substrates 12 and 28, which are attached to each other by a sealant 26. On the first substrate 12, a plurality of thin film transistors (TFTs) T and array portions 14 are formed. Each of the TFTs T corresponds to each pixel region P. A first electrode (i.e., an anode electrode) 16, an organic luminous layer 18 and a second electrode (i.e., a cathode electrode) 20 are sequentially formed on the array portion 14. At this point, the organic luminous layer 18 emits red (R), green (G) or blue (B) color in each pixel P. In particular, to show color images, organic color luminous patterns are disposed respectively in each pixel P.
You US 7023508 discloses Referring to FIGS. 1A to 1C, after depositing a first metal layer on a substrate 10 composed of insulating material such as glass, quartz, or sapphire, the first metal layer is patterned by a photolithography process using a first mask to form a gate wiring. The gate wiring includes a gate line (not shown) extending in a first direction, a gate electrode 12 branched from the gate line and a gate pad 11 connected to the end of the gate line for applying a scanning voltage to the gate electrode 12. A gate insulation layer 14 composed of silicon nitride is formed on the substrate 10 on which the gate wiring is formed, and then, an amorphous silicon layer and an n.sup.+ doped amorphous silicon layer are successively formed on the gate insulation layer 14. Subsequently, the amorphous silicon layer and the n.sup.+ doped amorphous silicon layer are patterned by a photolithography process using a second mask to form an active pattern 16 and an ohmic contact pattern 18. Thus, the active pattern 16 is composed of amorphous silicon and the ohmic contact pattern 18 is made of n.sup.+ doped amorphous silicon. 
Lee figs. 4, 6, discloses an organic light-emitting diode (OLED) display comprising: a substrate (see pars. 14, fig. 4, the OLED display includes a substrate); an active layer on the substrate (100), wherein the active layer comprises first, second, third, and fourth regions, wherein the first and fourth regions are connected to each other through a connecting region (see FIG. 4, the OLED display includes a substrate, an active pattern 100, as see the active pattern is connected); a first line extending in a first direction wherein at least a portion of the first line overlaps the connecting region  (see fig. 6, 9, the vertical direction from the bottom of the active pattern is going up and overlap at 150); a first transistor (TR1) comprising a portion of the active layer between the first region (on the left of TR1) and the second region (at R2); a second transistor (TR2) comprising a portion of the active layer between the third region (at R3) and the fourth region (at R4); an organic light emitting diode electrically coupled to the first transistor (see fig. 3, OLED and TR1); and a capacitor (see fig. 3, C1) comprising a first electrode and a second electrode over the first electrode (see fig. 9, first electrode 360, second electrode 375); wherein the second electrode overlaps with at least an area of the first electrode, wherein at least a portion of the second electrode entirely overlaps an area in which the connecting region of the active layer and the first line are overlapped with each other (see FIG. 9, the OLED display 300 includes a substrate 305, an active pattern 310, a gate insulation layer 330, a sixth gate electrode 335, a first insulation interlayer 340, a second connection pattern 345, a third connection pattern 350, a second insulation interlayer 355, a first electrode 360, a pixel defining layer 365, an organic light-emitting layer 370, and a second electrode 375).
None of the references in record disclose an organic light-emitting diode (OLED) display comprising: a substrate; an active layer on the substrate, wherein the active layer comprises first, second, third, and fourth regions, wherein the first and fourth regions are connected to each other through a connecting region; a first line extending in a first direction, wherein at least a portion of the first line overlaps the connecting region; a first transistor comprising a portion of the active layer between the first region and the second region; a second transistor comprising a portion of the active layer between the third region and the fourth region; an organic light emitting diode electrically coupled to the first transistor; and a capacitor comprising a first electrode and a second electrode over the first electrode, wherein the second electrode overlaps with at least an area of the first electrode, wherein the second electrode comprises: a first portion that overlaps at least an area in which the connecting region of the active layer and the first line are overlapped with each other; and a second portion extending from the first portion in a second direction crossing the first direction, and wherein a width in the first direction of the first portion of the second electrode is greater than a width in the first direction of the second portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623